       Case 2:20-cv-00663-DLR Document 1 Filed 04/02/20 Page 1 of 5




 1   Elizabeth D. Tate AZ Bar No. 32659
 2   2953 N. 48th Street
     Phoenix, AZ 85018-7749
 3
     Telephone (602) 670-4653
 4   E-mail: attorneyelizabethtate@yahoo.com
 5   Fax (602) 595-5959
 6
     Attorney for Plaintiff Vanessa Hernandez

 7                  IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE DISTRICT OF ARIZONA
 9

10   Vanessa Hernandez,
11                               Plaintiff,   Case #

12
           v.                                  COMPLAINT AND DEMAND FOR
13                                            JURY TRIAL
14   Grand Canyon University, a
     domestic non-profit corporation,
15

16                        Defendant.
17

18

19
          Plaintiff Vanessa Hernandez, by her undersigned attorney of record,
20
     submits this Complaint and Demand for Jury Trial pursuant to Federal Rules
21
     of Civil Procedure (“FRCP”), Rules 3, 7(a)1, 8(a), 15(a) and 38(a & b):
22

23
                                 1. Plaintiff’s Claim
24
          Violation of the Americans with Disabilities Act 42 U.S.C. § 12182
25
     Failure to Grant Reasonable Accommodation
26
        Case 2:20-cv-00663-DLR Document 1 Filed 04/02/20 Page 2 of 5




 1

 2                     2. The Parties, Jurisdiction and Venue
 3         1. At all times material to this Complaint, the Plaintiff, Vanessa
 4   Hernandez (“Hernandez”) has been:
 5         (A) An adult resident of Maricopa County, Arizona; and
 6         (B) A college student pursing a pre-medicine college degree from
 7   Defendant Grand Canyon University (“GCU”
 8         (C) An individual with the disability of an orthopedic injury to her right
 9   ankle that limits her major life activity of walking which is a “disability” as
10   defined by the Americans with Disabilities Act.
11         (D) Fully qualified to be a college student at GSU pursuing a college
12   degree and can meet GSU’s essential eligibility requirements with or without
13   an accommodation.
14         (E) Hernandez was excluded from GCU’s benefits and services
15   because of her disability. GCU forced Hernandez to drop out of its program
16   with failing grades.
17         2. Defendant Grand Canyon University has always been material to this
18   Complaint:
19         (A) An Arizona non-profit corporation offering Christian education to
20   students in Phoenix, Arizona with 70,000 online students and 20,000
21   students attending on campus.
22         (B) GCU is a public entity within the meaning of Title III of the ADA.
23         3. All events alleged herein occurred within the State of Arizona.
24         4. This Court has personal jurisdiction over the parties based upon the
25   facts alleged herein.
26




                                            2
       Case 2:20-cv-00663-DLR Document 1 Filed 04/02/20 Page 3 of 5




 1        5. This Court has subject matter jurisdiction for the federal claim herein
 2   pursuant to 28 U.S.C. 1331 because it arises from a federal statute.
 3        6. This Court (Phoenix Division) is the proper venue for this action
 4   pursuant to 28 U.S.C. 1391 (b) (1 & 2).
 5                             3. General Fact Allegations
 6

 7        7. GCU admitted Vanessa Hernandez, “Hernandez” to undergraduate
 8   program in 2015. Hernandez performed her assigned class work very well,
 9   making Dean’s List and President’s List every semester.
10        8. Hernandez completed all course work until April 2, 2018 when she
11   fell down the stairs of Building One. Hernandez’s mother had to come to
12   campus to take Hernandez to a hospital emergency room. Medical personnel
13   treated Hernandez with a boot and crutches.
14        9.    The following day, Hernandez asked for a handicapped parking
15   permit but GCU staff informed her the handicapped parking was only for
16   those who were permanently disabled. Hernandez made this request in
17   person. Once denied, Hernandez called GCU to make her request again. On
18   April 18, 2018, a GCU staff member named Sara called Hernandez to inform
19   Hernandez the GCU had verified her condition and that she would notify
20   Hernandez’s instructors to get an accommodation for Hernandez’s course
21   work. Hernandez purchased a scooter to get around campus as prescribed
22   by her doctor.
23        10. On April 6, 2018, Hernandez missed an exam due to her condition.
24   On Wednesday April 9, 2018, Hernandez tried to attend class but was unable.
25   April 23, 2018, Hernandez missed her final exam. Hernandez contacted her
26




                                           3
       Case 2:20-cv-00663-DLR Document 1 Filed 04/02/20 Page 4 of 5




 1   instructor, Ryan Melillo to request permission to make up the exams but
 2   Melliollo denied her request.
 3         11. On April 18, 2018, Hernandez had another accident on her scooter
 4   when she traversed an uneven sidewalk that was gravelly. This second
 5   accident aggravated Hernandez’s disability was aggravated and injured her
 6   big toe and all bones in her foot were bruised. Hernandez contacted her
 7   advisor to ask for a medical withdrawal. Her advisor informed her there was
 8   no such thing and to ask Melillo for an incomplete. Melillo would not give
 9   Hernandez an incomplete for her coursework to her to go to Assistant Dean
10   Jon Valla who told he couldn’t approve the incomplete because he had no
11   medical documentation on file which was not true.
12         12. GCU through its administrators intentionally discriminated against
13   Hernandez on account of her disability to exclude Hernandez from fully
14   participating in its school program.
15         13. GCU failed to make a reasonable accommodation of Hernandez by
16   permitting her to re-take her exams, assigning Hernandez an incomplete or
17   permitting her to withdraw because of her disability.
18         14. GSU’s granting Hernandez an accommodation would not have
19   modified or fundamentally alter the nature of GCU’s academic program.
20

21                             4. Demand for Jury Trial
22         Plaintiff Hernandez demands a trial by jury pursuant to the Seventh
23   Amendment to the United States Constitution, and FRCP Rule 38(a & b).
24

25                                   5. Requested Relief
26




                                            4
        Case 2:20-cv-00663-DLR Document 1 Filed 04/02/20 Page 5 of 5




 1         Based upon the foregoing, Plaintiff Hernandez respectfully request the
 2   following relief against the Defendant:
 3

 4      Count One: Violation of the Americans with Disabilities Act Title III
 5
           1. Compensatory and general damages in an amount to be determined
 6
     by the trier-of-fact
 7
           2. Injunctive relief including, inter alia, actions to enjoin and prevent
 8
     future disability discrimination, and to remedy harm done to Hernandez.
 9
           3. Her reasonable attorney’s fees incurred herein.
10
           4. Her taxable costs incurred herein, pursuant to FRCP Rule 54(d) (1),
11
     LRCiv Rule 54.1, and 28 U.S.C. 1920.
12

13
            Respectfully submitted April 2, 2020
14

15

16
                                         /s/ Elizabeth D. Tate
                                         Elizabeth D. Tate
17                                        Attorney for Plaintiff Hernandez
18

19

20

21

22

23

24

25
26




                                           5
